                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

DAVID G. FEINBERG, et al.,                       *
and all others similarly situated,
                                                 *
          Plaintiffs
                                                 *
v.                                                     Civil Case No. 17-cv-00427-JKB
                                                 *
T. ROWE PRICE
GROUP, INC., et al.,                             *

          Defendants.                            *

                                        ***********

                                     MEMORANDUM OPINION

          This matter has been referred to me for discovery and all related scheduling. (ECF No.

75). Presently before the Court is T. Rowe Price Groups’ (“Defendants”) Motion to Compel

Further Interrogatory Responses. (ECF No. 120). David Feinberg, and all others similarly situated

(“Plaintiffs”) filed an Opposition (ECF No. 120-10), and Defendants filed a Reply (ECF No. 120-

12). This issue is fully briefed, and no hearing is necessary. See Local Rule 105(6) (2018). For

the reasons stated below, Defendants’ Motion to Compel Further Interrogatory Responses is

GRANTED in PART.

     I.       Background

          As pertinent to this Motion, Plaintiffs allege that Defendants violated the Employment

Retirement Income Security Act (“ERISA”) by limiting the investment options of the T. Rowe

Price U.S. Retirement Program (“the Plan”) to a range of investment options offered by T. Rowe,

to the exclusion of other funds by non-T. Rowe affiliated providers. (ECF No. 120-2 at 2). In

addition, Plaintiffs allege that the Plan’s investment options were too expensive, Defendants

imprudently failed to remove funds that underperformed, Defendants relied upon improper

                                                1
benchmarks to assess performance, and Defendants used Plan assets to seed new investment

vehicles. Id.

         Regarding the discovery posture of this matter, a scheduling order was issued on December

18, 2018, establishing a June 1, 2019 deadline for the service of fact discovery requests including

requests for admission. (ECF No. 65). On March 27, 2019, the fact discovery deadline was re-

established as July 30, 2019.1 (ECF No. 73). Shortly thereafter, on April 17, 2019, this case was

referred to me for discovery and related scheduling, prompted by a motion to compel filed by

Plaintiffs regarding Defendants’ Response to Request for Production of Documents. (ECF No.

75). The motion was denied. (ECF No. 76.)

         In short order, this Court next dealt with various discovery disputes centered largely on the

discovery of Electronically Stored Information (“ESI”). (ECF Nos. 85, 94, 104 & 105). On July

1, 2019, the Court also granted the parties’ joint motion to extend the schedule deadlines by ninety

days, extending the deadline for service of written discovery to September 30, 2019, and fact

discovery to October 28, 2019. (ECF No. 103).

         On August 19, 2019, Plaintiff filed a Motion for Targeted ESI Discovery Relief (ECF No.

107), to which Defendants responded on September 3, 2019. (ECF No. 110). This Court denied

Plaintiffs’ Motion (ECF No. 111).2 On September 30, 2019, Counsel filed an additional joint

motion for a thirty-five day extension of time to complete fact discovery, which this Court granted

on that same day, thereby extending the discovery deadline to December 2, 2019. (ECF Nos. 114

and 115). Thus, the parties have been engaged in fact discovery for almost a year, have



1
  The Court’s original scheduling order had the fact discovery deadline erroneously as April 30, 2019, instead of the
intended June 30, 2019. (ECF No. 65 at 2).
2
 Plaintiffs then filed an Appeal of Magistrate Judge Decision (ECF No. 112), which was denied by Chief Judge
Bredar. (ECF No. 113).


                                                         2
appropriately and promptly sought Court assistance when necessary, and hopefully would agree

that the Court has responded in a nimble fashion to resolve disputes as they arose.

         The question pending before the Court is whether to compel Plaintiffs to fully respond to

Defendants’ Interrogatories, specifically numbers 4, 5, 6, 7, 9, 10, 12, and 14, with the information

available to them at this stage of the case now that fact discovery has closed. (ECF No. 120 at 1).

Plaintiffs resist answering, arguing that the interrogatories are premature, overly broad, unduly

burdensome, and/or compound.

   II.      The Discovery at Issue

The interrogatories at issue are as follows.

         Interrogatory number four requests that Plaintiffs:

                 State all facts and identify all Documents and Communications that You
         believe support Your contention that Plan Investment Options charged the Plan
         and/or Plan participants excessive or unreasonable fees at any point during the
         Relevant Time Period. See Compl. ¶ 53–74. Include in Your response an
         identification of Investment Options allegedly bearing excessive or unreasonable
         fees, and the period of time within the Relevant Time period during which You
         contend those Investment Options’ fees were excessive or unreasonable. (ECF No.
         120-4 at 8).

Plaintiffs object on the grounds that the interrogatory is premature (by which Plaintiffs mean prior

to the close of expert discovery), overbroad, unduly burdensome, compound and impermissibly

seeks discovery of expert information prior to an obligation to provide same. (ECF No. 120-5 at

7). Plaintiffs also object to the phrase “excessive or unreasonable fees” as an improper distillation

of the allegations in paragraphs 53–74 of Plaintiffs’ Second Amended Complaint. Id.

         Interrogatory number five requests that Plaintiffs:

                State all facts and identify all Documents and Communications that You
         believe support Your contention that the Plan’s Investment Options charged fees
         that “were generally many times higher than the fees in comparable funds offered
         by other mutual fund companies that were frequently used by other plans.” Compl.

                                                  3
       ¶ 52. Include in Your response an identification of the purportedly “comparable
       funds” and all facts purporting to show that those funds are “comparable” to one or
       more of the Investment Options. (ECF No. 120-4 at 8).

Plaintiffs raise the same objections. (ECF No. 120-5 at 8).

       Interrogatory number six requests that Plaintiffs:

               Identify all Investment Options that You contend had a “cheaper, yet
       materially identical Sub-advised analogue[] that could have replaced the
       Investment Option in the Plan at any point during the relevant Time Period. Compl.
       ¶ 68. Include in Your response an identification of each “cheaper, yet materially
       identical Sub-Advised analogue[]” that corresponds to each Investment Option and
       the period of time within the Relevant Time Period during which you contend that
       the “cheaper, yet materially identical Sub-Advised analogue[]” was available. (ECF
       No. 120-4 at 7–8).

Plaintiffs objects that the interrogatory is premature and seeks disclosure of expert information

prior to any obligation to provide same. (ECF No. 120-5 at 8).

       Interrogatory number seven requests that Plaintiffs:

               Identify the investment Options that You contend were “underperforming”
       or “poorly performing investments” that Defendants imprudently and disloyally
       “failed to monitor” and remove at any point during the Relevant time period. See
       Compl. ¶¶ 75–90. Include in Your response an identification of the date on which
       You contend a prudent fiduciary would have removed the identified Investment
       Options. (ECF No. 120-4 at 7–8).

Plaintiffs object that the interrogatory is premature and compound and seeks disclosure of expert

information prior to any obligation to provide same. (ECF No. 120-5 at 9).

       Interrogatory number nine requests that Plaintiffs:

               State all facts and identify all Documents and Communications that You
       believe support Your contention that Plan participants “would have earned at least
       $123 million more for their retirement” if Investment Options with “weak”
       performance had been replaced with “alternative comparable funds.” Compl. ¶ 90.
       Identify in Your response those Investment Options that You contend contributed
       to the asserted $123 million loss and the “alternative comparable funds” that You
       contend should have replaced those investment options.” (ECF No. 120-4 at 9).




                                                4
Plaintiffs re-allege that the interrogatory is overly broad and unduly burdensome. (ECF No. 120-

5 at 10).

        Interrogatory number ten request that Plaintiffs:

                Identify the collective trust Investment Options that You contend
        Defendants offered in the Plan “to give the trust[] the capital [it] needed to sustain
        operations and attract new investors” at any point during the Relevant Time Period,
        and state all facts and identify all Documents and Communications that You believe
        support Your Contention. Compl. ¶ 92. (ECF No. 120-4 at 10–11).

Plaintiffs object that the Interrogatory is premature and compound and seeks disclosure of expert

information prior to any obligation to provide same. (ECF No. 120-5 at 10).

        Interrogatory number twelve requests that Plaintiffs:

                Identify the Investment Options for which You contend that Defendants
        “rel[ied] on comparisons to benchmarks that do not adequately correspond” to the
        Investment Option’s “investment strategy and risk profile” at any point during the
        Relevant Time Period and, to the extent You contend that Defendants’ use of such
        benchmarks for those Investment Options harmed the Plan, state all facts and
        identify all Documents and Communications that You believe support that
        contention. Compl. ¶ 87. (ECF No. 120-4 at 10).

Plaintiffs raise the same objections and re-insert that the interrogatory is overly broad and unduly

burdensome. (ECF No. 120-5 at 11–12).

        Finally, interrogatory number fourteen requests that Plaintiffs:

                State all facts and identify all Documents and Communications that You
        believe support Your contention that Defendants T. Rowe Price Trust Company
        and T. Rowe Price Associates, Inc., gave the Plan’s trustees “imprudent investment
        advice” that was “routinely . . . followed, in conjunction with the monitoring,
        selection, and the appropriateness of continuing to offer in-house funds for the
        401(k) Plan.” Compl. ¶ 106. (ECF No. 120-4 at 10–11).
Plaintiffs raise the same objections as immediately above. (ECF No. 120-5 at 12).

        After receiving complaints from Defendants, Plaintiffs filed supplemental answers which,

in large part, reiterated the above objections. (ECF No. 120-8). Plaintiffs also generally referred

to the following:

                                                  5
•        The listing of all available mutual funds and share classes on T. Rowe Price’s public facing
website,                available              at             https://www.troweprice.com/financial-
intermediary/us/en/investments/mutual-funds.html;
•        Registration statements, prospectuses, and incorporated documents for mutual funds,
available at https://www.sec.gov/edgar.shtml;
•        Department of Labor 5500s for the collective trust investment options, available at
https://www.efast.dol.gov;
•        Fact sheets for collective trust investment options, indexed on Google through at
https://www3.troweprice.com/rws/rps/public/assets/ffs/; and
•        Audited financial statements for collective trust investment options, indexed on Google at
https://www.benefits.ml.com.
•        Changes to the Plan line-up, disclosed on Department of Labor 5500s, available at
https://www.efast.dol.gov; and
•        Account Statements (e.g., TRP_Feinberg00069054).
Id. at 6.

   III.      Discussion

          In addition to objections outlined above, Plaintiffs assert in their Opposition ( ECF No.

120-10) that Defendants failed to comply with Local Rule 104.8; failed to show that further

supplemental responses would provide complete, useful information; and failed to offer a “single

valid reason why they would be prejudiced by waiting a bit longer,” as Plaintiffs have “made clear

to Defendants that they intend to further supplement their responses to Defendants’ Contention

Interrogatories later in this case.” (ECF No. 120-10 at 2 & 10). The procedural objections are

addressed first, and then the Court will turn to the substantive objections.

          A. Procedural Objections

          Plaintiffs argue that Defendants’ Motion can be denied as procedurally improper because

it violates the Local Rules of this Court. (ECF No. 120-10 at 3). Specifically, Local Rule 104.8(a)

requires:

          If a party who has propounded interrogatories or requests for production is
          dissatisfied with the response to them and has been unable to resolve informally . . .
          that party shall serve a motion to compel . . . . The memorandum in support of the
          motion shall set forth, as to each response to which the motion is directed, the


                                                    6
       discovery request, the response thereto, and the asserted basis for the insufficiency
       of the response. L.R. 104(8)(a) (2018) (emphasis added).

       Assuming, arguendo, that Defendants failed to comply with the “delineation requirement”

of this rule such a failure does not per se require dismissal of a party’s motion to compel. Tucker

v. Ohtsu Tire & Rubber Co., Ltd., 191 F.R.D. 495, 497 (D. Md. 2000) (“[A]n absolute rule

requiring [dismissal] without first determining whether the opposing party would suffer any real

prejudice if the motion is granted would be too harsh a construction of the local rule.”). If the non-

moving party will not suffer any undue prejudice as a result of the moving party’s failure to comply

with Local Rule 104.8, and there is good cause to excuse the failure to comply, then the moving

party’s motion will not be dismissed because of the procedural defect. Chavis v. Plumbers &

Steamfitters Local 486 Pension Plan, 2019 WL 4879015, at *4 (D. Md. Oct. 3, 2019). Here, the

well-documented communications between Counsel illustrate that the non-moving party

(Plaintiffs), would not suffer any undue prejudice as a result of the (alleged) failure to comply with

the minutia of the rule. Further, the parties submitted a Joint Certificate of compliance (ECF No.

120), certifying that in accordance with Local Rules 104.7 and 104.8, they met and held a discovery

conference. At this time, Defendants discussed the motion to compel with Plaintiffs prior to

requesting Court involvement. Id.

       Plaintiffs argue that this Motion should be dismissed because Defendants failed to set out

(for each disputed interrogatory response), the text of the interrogatory, the text of Plaintiffs’

response, and the ground on which Defendants contend each response is insufficient. (ECF No.

120-2 at 2, 3, 10). Although the format utilized by Defendants does not follow that set forth in our

Local Rules, Defendants’ format was not a significant hindrance to the Court. Moreover, striking

Defendants’ motion would only further delay this dispute.           See Daimler Trust v. Prestige




                                                  7
Annapolis, LLC, 2017 WL 3085680 (D. Md. July 20, 2017) (“District courts enjoy broad latitude

in administering local rules.”).


         B. Substantive Objections
         The interrogatories at issue can generally be categorized as “contention” interrogatories

wherein the requesting party seeks the factual basis for contentions asserted in a pleading. Such

discovery is specifically authorized by the Federal Rules of Civil Procedure:

         An interrogatory is not objectionable merely because it asks for an opinion or
         contention that relates to fact or the application of law to fact, but the court may
         order that the interrogatory need not be answered until designated discovery is
         complete or until a pretrial conference or some other time. Fed. R. Civ. P. 33(a)(2).


Although many courts disfavor “early” contention interrogatories, and postpone the responding

party’s answers until at or near the close of discovery, that is not universally the case where a

requesting party shows sufficient justification for an earlier response. Compare Cardoza v.

Bloomin’ Brands, Inc., 2015 WL 3875916, at *2 (D. Nev. June 22, 2015), with Wide Voice, LLC

v. Sprint Communications Co., LP., 2016 WL 1150772, at *2 (D. Nev. May 19, 2016); see also

CSX Transp., Inc. v. Peirce, 2012 WL 12892733, at *4 (N.D. W.Va. May 23, 2012) (holding

contention interrogatories may be used once a case is “well into” the discovery phase).

Importantly, interrogatories requesting the identification of supporting witnesses and documents

are not subject to the timing concerns discussed above. See Dalmatia Import Group, Inc. v.

Foodmatch, Inc., 2016 WL 5721161, at *2 (E.D. Pa Oct. 3, 2016).

         Plaintiffs assert in each of their objections that the discovery sought is premature and

should await the conclusion of expert disclosures and discovery.3 Defendants counter that the


3
  It is not entirely clear what that deadline is. Although the parties initially proposed separate deadlines for expert
identification and reports keyed to the Court’s decision on class certification, it does not appear as though those
proposals were part of the Court’s initial scheduling order or extension orders. For purposes of this opinion, the Court

                                                           8
interrogatories seek the specific factual support for matters asserted in the Second Amended

Complaint and do not invade the province of experts. As set forth above, courts are somewhat

receptive to “timing” arguments seeking to defer contention interrogatory answers until discovery

is complete or substantially complete. Although Plaintiffs’ objection of “prematurity” may well

have been valid when the discovery was first propounded and during the initial pendency of this

discovery dispute — fact discovery has now concluded. Defendants should not be required to wait

any longer to explore the specific factual basis underlying those parts of the Second Amended

Complaint to which the interrogatories refer, even if experts will further expound on these areas.

See e.g., Facedouble, Inc. v. Face.com, Inc., 2014 WL 585868, at *3 (S.D. Cal. Feb. 13, 2014)

(finding no basis to delay responding to a contention interrogatory until expert discovery); In re

Urethane Antitrust Litig., 2009 WL 2058759, at *2 (D. Kan. July 15, 2009) (“Although plaintiffs’

expert may identify additional [information] that support[s] plaintiffs’ claims, plaintiffs may not

shirk their duty of answering [contention interrogatories] now ‘with whatever information they

have.’”). With the exception of Interrogatory number nine which appears to contemplate expert

calculations, the remaining interrogatories do not themselves directly seek an expert opinion, the

names of experts, or the materials relied upon by experts, and thus are not objectionable on that

basis. See United States v. Blue Cross Blue Shield, 2012 WL 12930840, at *6 (E.D. Mich. May

30, 2012) (compelling a response to an interrogatory challenged as premature when the

interrogatory did not “call for expert opinion or facts known only to experts,” because substantial

discovery had already occurred at the time).




assumes that expert disclosures and reports are due at some point after the December 2, 2019 fact discovery deadline
and prior to a dispositive motion deadline.



                                                         9
         As for Plaintiffs’ repeated objection that the interrogatories are overbroad, burdensome

and/or compound, it is true that Defendants’ interrogatories could be interpreted as overly

expansive, although that is somewhat tempered by the fact that these interrogatories are aimed at

what Plaintiffs contend or what Plaintiffs believe. In other words, Defendants seek to discover

exactly what evidence Plaintiffs intend to point to in order to prove the allegations in their Second

Amended Complaint. That is the core purpose of discovery and, with the fact discovery deadline

now passed, Plaintiffs should be in a perfect position to do so. Plaintiffs’ citation to publicly

available securities information is too general to fulfill their discovery obligations. As Defendants

state:

         The central problem is that none of Plaintiffs’ references to undifferentiated masses
         of public records identify Plaintiffs’ contentions. Defendants’ primary interest is
         in ascertaining which specific funds in the Plan are being challenged by Plaintiffs
         on various grounds, and no amount of rummaging through public records and Plan-
         specific reporting will allow Defendants to divine Plaintiffs’ litigation targets. But
         identifying the targets of Plaintiffs’ claims is precisely what Defendants need to do
         in order to properly prepare a defense in this action. (ECF No. 120-2 at 11).

         Finally, contrary to Plaintiffs’ arguments, requiring such disclosures does not reveal

matters otherwise protected by the work product doctrine any more than the information set forth

(voluntarily) in a detailed complaint, such as Plaintiffs’ Second Amended Complaint. See In re

San Juan Dupont Plaza Hotel Fire Litig., 859 F.2d 1007, 1015–1016 (1st Cir. 1988) (“[N]ot every

item which may reveal some inkling of a lawyer’s mental impressions, conclusions, opinions, or

legal theories is protected as opinion work product.”). This is equally true with respect to

contention interrogatories seeking information that Plaintiffs are relying upon in support of those

contentions, which all should anticipate as being disclosed during the course of the discovery

process. Id. See also Johnson v. N.C. Dep’t of Justice, 2018 WL 5831997, at *8 (E.D.N.C. Nov.




                                                  10
7, 2018) (“[C]ourts do not, as a general matter, allow a party to use the work-product doctrine to

avoid answering contention interrogatories.” Further, citing cases in support of such).

       As mentioned above, Interrogatory number nine appears to call for calculations and would

more efficiently be addressed by an expert at the appropriate time. Plaintiffs need not supplement

their answer to Interrogatory number nine.

       The remaining interrogatories are narrowed somewhat below, and Plaintiffs are ordered to

provide the following:

        1. The specific investment options alleged to have charged the Plan excessive or
           unreasonable fees and the specific time period in which each option allegedly charged
           those fees. If Plaintiffs take issue with “excessive or unreasonable,” they may
           substitute what they consider a fair characterization of the allegations in ¶¶ 53–74 of
           the Second Amended Complaint (Interrogatory No. 4);

        2. The specific investment options alleged to have charged higher fees than “comparable
           funds” and what those “comparable funds” purportedly are (Interrogatory No. 5);

        3. The specific investment options that allegedly could have been replaced with a
           “cheaper, yet materially identical Sub-Advised analogue” and the specific time period
           in which the alleged analogue was available (Interrogatory No. 6);

        4. The specific investment options that were allegedly underperforming such that
           Defendants should have removed them and the specific date on which Plaintiffs
           contend Defendants should have removed those investment options (Interrogatory No.
           7);

        5. The specific collective trust investment options that Plaintiffs contend Defendants
            improperly seeded with Plan investments (Interrogatory No. 10);


        6. The specific investment options for which Defendants allegedly relied on improper
            benchmarks to report or assess performance (Interrogatory No. 12); and


        7. The specific facts supporting Plaintiffs’ contention that Defendants T. Rowe Price
            Trust Company and T. Rowe Price Associates, Inc. gave the Plan’s trustees improper

                                                11
           investment advice (Interrogatory No. 14).


       By way of further guidance, Plaintiffs should not simply reiterate phrases from their

Second Amended Complaint in providing substantive responses, given that these interrogatories

are targeted at the information supporting those allegations. See M & F Fishing, Inc. v. Certain

Underwriters at Lloyds, 2007 WL 9706573, at *9 (S.D. Cal. Apr. 13, 2007) (“What Plaintiffs

provided were narrative responses that appear to have been copied nearly verbatim from the text

of Plaintiffs’ Second Amended Complaint . . . . Courts have routinely concluded that these types

of answers are nonresponsive and improper.”). Additionally, to the extent there are specific

documents that Plaintiffs are relying on for any of the above, they should either be produced or

described with sufficient specificity (such as a Bates number within a document production) to

allow Defendants to locate them. In providing facts and/or identifying documents, Plaintiffs

should avoid the phrase “including but not limited to” or similar phrases; it shall be recognized

that the facts or documents so identified represent Plaintiffs’ best efforts at the point of

supplementation, and that they have the ability (and duty) to timely supplement their answers as

required should additional information come to their attention.

       Finally, notwithstanding the supplementation ordered here, Plaintiffs’ experts will not be

limited by Plaintiffs’ supplemental responses, may base opinions upon additional or different

information, and express opinions more expansive than or different from Plaintiffs’ supplemental

responses, as long as they are otherwise compliant with the expert disclosure and report timing

and requirements imposed by the Federal Rules and this Court.

       Plaintiffs should provide this supplementation by January 6, 2020, however the parties are

authorized to reasonably extend that deadline by stipulation, and such requests should be

reasonably agreed-upon by Defendants. If no agreement can be reached, the parties should contact

                                               12
Chambers and schedule a call. Any further discovery disputes or scheduling issues that cannot be

agreed upon after a good faith effort to do so should be summarized in a letter to me not to exceed

three single-spaced pages and also filed via the Electronic Court Filing system. I will then conduct

a phone call with the parties and decide whether more extensive briefing is necessary.

   IV.      Conclusion

         For the foregoing reasons, Defendants’ Motion to Compel Further Interrogatory Responses

(ECF No 120), is GRANTED in PART, subject to the limitations described above. A separate

Order shall follow.



December 3, 2019                                                     /s/

                                                             J. Mark Coulson
                                                             United States Magistrate Judge




                                                13
